Per Curiam:
If there is anything the matter with this ease it is the verdict, and with that we have nothing to do. There was evidence to justify the learned judge in submitting to the jury the question of a substantial compliance with the contract. Such evidence may be generally anticipated, now that the plaintiff is a competent witness. Whether the jury should, under all the evidence in the cause, have found such substantial compliance, was a matter which was for the consideration of the court below upon a motion for a new trial. It does not concern this court; hence we express no opinion upon it. A careful examination of the case fails to disclose error in those portions of the charge contained in the first six assignments. The seventh and eighth assignments allege error in the admission of evidence. As they are not in compliance with the rule of court they have not been considered.*
Judgment affirmed.

See Hawes v. O’Reilly, 126 Pa. 440 ; Battles v. Sliney, 126 Pa. 460.